DETAILED ACTION
The following is a Final Office action in response to applicants’ amendment and remarks filed on 12/08/2022.  Claims 21, 26, 29, 34, and 37 have been amended, and Claim 24, 25, 32, and 33 have been canceled.  New Claims 41-44 have been added. Therefore, Claims 21-23, 26-31, and 34-44 are currently pending and have been considered as follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants’ arguments on pages 7-8 of the remarks filed 12/08/2022 regarding the 35 U.S.C. 103 rejection of amended independent Claims 21, 29, and 37 have been fully considered, and they are persuasive.  Therefore, the 35 U.S.C. 103 rejection of Claims 21-23, 27-31, and 35-40 is withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Parent Patent No. 10,671,762 B2
Claims 21-23, 29-31, 37, and 40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 8, 13, and 14 of parent U.S. Patent No. 10,671,762 B2 (common inventive entity and assignee) in view of prior art Kwon et al. (US 20120215959 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application Claims 21-23, 29-31, 37, and 40 are an obvious variation of Claims 1, 8, 13, and 14 of the parent patent in view of the prior art reference Kwon.  All the elements of Claims 21-23, 29-31, 37, and 40 of the instant application are found within the scope of Claims 1, 8, 13, and 14 of parent U.S. Patent No. 10,671,762 B2 except for the features of “a control circuit configured to manage a cache formed from volatile memory, wherein the cache is configured to store main memory data to reduce latency in accessing the main memory”, “the volatile memory comprises dynamic random access memory (DRAM)”, and “wherein the volatile memory is external to the integrated circuit”.
However, the analogous prior art Kwon does disclose “a control circuit configured to manage a cache formed from volatile memory, wherein the cache is configured to store main memory data to reduce latency in accessing the main memory” (e.g. Kwon “Many data processing devices may include a processor that processes data read out from a main memory, such as a dynamic random access memory (DRAM). The data processing devices may include a cache memory system to reduce a potential bottleneck phenomenon during data processing due to a speed difference between the main memory and the processor” [0003]; “a cache memory may store data that is accessed often from the main memory, and may have a faster operating speed than a main memory. It may also be integrated with a processor or may be closer to the processor than a main memory, making the data access more efficient” [0026]; “A cache memory within a cache memory system may be used as an L1 (or level 1) cache or an L2 (or level 2) cache. The L1 cache, also known as a primary cache, may be accessed first by the processor and its memory capacity may be less in size than the L2 cache. The L2 cache, also called a secondary cache, may be accessed second by the processor when the processor does not find its desired data in the L1 cache” [0027]; cache controller [0006]; [0038]; [0068]), “the volatile memory comprises dynamic random access memory (DRAM)” (e.g. Kwon memory device may include DRAM [0092]), and “wherein the volatile memory is external to the integrated circuit” (e.g. Kwon Fig. 10).
It would have been an obvious modification to the invention of Claims 1, 8, 13, and 14 of parent U.S. Patent No. 10,671,762 B2 to include “a control circuit configured to manage a cache formed from volatile memory, wherein the cache is configured to store main memory data to reduce latency in accessing the main memory”, “the volatile memory comprises dynamic random access memory (DRAM)”, and “wherein the volatile memory is external to the integrated circuit” (as taught by Kwon) for the purpose of minimizing or reducing cache latency so that a data processing speed of CPU is improved (Kwon [0099]).  
Therefore, the invention as specified in the instant application Claims 21-23, 29-31, 37, and 40 is not patentably distinct from Claims 1, 8, 13, and 14 of parent U.S. Patent No. 10,671,762 B2 in view of the Kwon reference.
Parent Patent No. 11,138,346 B2
Claims 21-23, 27-31, and 35-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 6, and 17-19 of parent U.S. Patent No. 11,138,346 B2 (common inventive entity and assignee) in view of prior art Kwon et al. (US 20120215959 A1).  Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application Claims 21-23, 27-31, and 35-40 are an obvious variation of Claims 1, 6, and 17-19 of the parent patent in view of the prior art reference Kwon.  All the elements of Claims 21-23, 27-31, and 35-40 of the instant application are found within the scope of Claims 1, 6, and 17-19 of the parent patent except for the features of “a control circuit configured to manage a cache formed from volatile memory, wherein the cache is configured to store main memory data to reduce latency in accessing the main memory”, “the volatile memory comprises dynamic random access memory (DRAM)”, and “wherein the volatile memory is external to the integrated circuit”.
However, the analogous prior art Kwon does disclose “a control circuit configured to manage a cache formed from volatile memory, wherein the cache is configured to store main memory data to reduce latency in accessing the main memory” (e.g. Kwon “Many data processing devices may include a processor that processes data read out from a main memory, such as a dynamic random access memory (DRAM). The data processing devices may include a cache memory system to reduce a potential bottleneck phenomenon during data processing due to a speed difference between the main memory and the processor” [0003]; “a cache memory may store data that is accessed often from the main memory, and may have a faster operating speed than a main memory. It may also be integrated with a processor or may be closer to the processor than a main memory, making the data access more efficient” [0026]; “A cache memory within a cache memory system may be used as an L1 (or level 1) cache or an L2 (or level 2) cache. The L1 cache, also known as a primary cache, may be accessed first by the processor and its memory capacity may be less in size than the L2 cache. The L2 cache, also called a secondary cache, may be accessed second by the processor when the processor does not find its desired data in the L1 cache” [0027]; cache controller [0006]; [0038]; [0068]), “the volatile memory comprises dynamic random access memory (DRAM)” (e.g. Kwon memory device may include DRAM [0092]), and “wherein the volatile memory is external to the integrated circuit” (e.g. Kwon Fig. 10).
It would have been an obvious modification to the invention of Claims 1, 6, and 17-19 of parent U.S. Patent No. 11,138,346 B2 to include “a control circuit configured to manage a cache formed from volatile memory, wherein the cache is configured to store main memory data to reduce latency in accessing the main memory”, “the volatile memory comprises dynamic random access memory (DRAM)”, and “wherein the volatile memory is external to the integrated circuit” (as taught by Kwon) for the purpose of minimizing or reducing cache latency so that a data processing speed of CPU is improved (Kwon [0099]).  
Therefore, the invention as specified in the instant application Claims 21-23, 27-31, and 35-40 is not patentably distinct from Claims 1, 6, and 17-19 of parent U.S. Patent No. 11,138,346 B2 in view of the Kwon reference.
Allowable Subject Matter
Claims 26, 34, and 41-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Belgard (US 6226733 B1) is cited for an address translation method for generating a fast physical address from a linear address.
Schoinas et al. (US 20060075146 A1) is cited for translating a guest physical address to a host physical address corresponding to an I/O transaction.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

12.15.2022